NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued October 16, 2008
                                 Decided December 23, 2008

                                           Before

                             KENNETH F. RIPPLE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 08‐1388

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 07‐CR‐20044‐01

ROBERT M. QUINLAN,                                  Michael P. McCuskey,
     Defendant‐Appellant.                           Chief Judge.



                                         O R D E R

        On the Friday before a Monday trial date, Robert Michael Quinlan pleaded guilty to
conspiring to manufacture methamphetamine.  See 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B).  At
sentencing the district court denied him a two‐level reduction for acceptance of
responsibility based on his lack of timeliness in pleading guilty, see U.S.S.G. § 3E1.1, and
sentenced him to 262 months’ imprisonment.  On appeal Quinlan challenges the district
court’s decision to deny him a sentencing reduction.  We affirm.
        Quinlan led a conspiracy of at least thirteen people to buy pseudoephedrine, steal
anhydrous ammonia, and manufacture methamphetamine.  In April 2007 he was indicted
No. 08‐1388                                                                             Page 2

on one count of conspiracy to manufacture five grams or more of methamphetamine in
violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B).  On Friday, September 7, 2007, Quinlan
pleaded guilty without a plea agreement.  His trial was scheduled to begin the following
Monday, September 10.  In his plea, Quinlan admitted only to the conduct constituting the
bare elements of the charge, stating that much of the pseudoephedrine he purchased was
for his congestion and not for the purpose of making methamphetamine.  
        A probation officer then prepared a presentence investigation report.  In calculating
the guidelines range, the officer advised against granting Quinlan a two‐level reduction for
acceptance of responsibility because he did not enter his plea in a timely manner nor did he
“truthfully admit the total conduct comprising the offense of conviction, including any
additional relevant conduct for which he is accountable.”  Based on this recommendation,
the probation officer calculated an offense level of 38, which, when combined with
Quinlan’s criminal history category II, yielded an imprisonment range of 262 to 327 months. 
        At sentencing Quinlan’s counsel objected to the probation officer’s recommendation
denying a reduction for acceptance of responsibility.  The court overruled the objection,
stating that Quinlan’s guilty plea came too late.  The court pointed to the waste of judicial
resources; the inconvenience to the court, the government, and potential jurors; and the
need to deter other defendants from making similar last‐minute pleas:  
        [I]t’s too late to get acceptance of responsibility, because if the Court gave Mr.
        Quinlan acceptance of responsibility ... he would go back to jail and say wait
        until the last minute, judge will give me acceptance and that would sure bedevil
        the prosecutor.  He’ll have to have all those Government witnesses lined up, he’ll
        have to have worked his butt off and he won’t get—I won’t get punished for it;
        I won’t lose any acceptance. 
        . . . .  
                  . . . The Government was prepared; it was the Friday before.  Probably
        many  of  these  agents  had  to  change  their  schedules,  many  [of]  them  had  to
        change, who knows, vacation plans, family plans.  So there’s a lot of people
        involved in getting ready for a trial, plus all the jurors who have to be contacted
        at the last minute, who have to change their life plans for the following Monday.
        So, no, this is not an acceptance of responsibility case. 

Adopting the calculations contained in the presentence report, the court sentenced Quinlan
to 262 months’ imprisonment, the bottom of the guidelines range. 
       Quinlan’s lone argument on appeal is that the district court improperly denied him a
two‐level reduction for acceptance of responsibility based solely on the timing of his plea. 
The guidelines authorize a two‐level reduction for a defendant who “clearly demonstrates
acceptance of responsibility for his offense.”  U.S.S.G. § 3E1.1(a).  The defendant, however,
bears the burden of demonstrating acceptance of responsibility by a preponderance of the
evidence.  United States v. Hendricks, 319 F.3d 993, 1009 (7th Cir. 2003).  We review a finding
No. 08‐1388                                                                                Page 3

on a defendant’s acceptance of responsibility for clear error, and the district court’s
determination is subject to great deference on review.  U.S.S.G. § 3E1.1, cmt. n.5; United
States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007).  
        The district court here did not clearly err in finding that Quinlan’s last‐minute plea
did not warrant the two‐level reduction for acceptance of responsibility.  A guilty plea
alone, explain the guidelines, does not automatically entitle a defendant to a reduction for
acceptance of responsibility.  See U.S.S.G. § 3E1.1(a), cmt. n.3; United States v. Boyle, 484 F.3d
943, 945 (7th Cir. 2007).  Rather, the defendant must demonstrate sincere remorse or
contrition for his crime.  United States v. Hammick, 36 F.3d 594, 600 (7th Cir. 1994).  Eleventh‐
hour guilty pleas, in particular, do not warrant a reduction for acceptance of responsibility
because they do not fully relieve the government of preparing for trial and give the
impression that the defendant is waiting for a deal rather than fully accepting responsibility
from the outset.  See Boyle, 484 F.3d at 945; United States v. Wallace,  280 F.3d 781, 786 (7th
Cir. 2002) (affirming denial of reduction where defendant did not plead guilty until after
district court denied motion to suppress and assembled jurors for trial); United States v.
Banks‐Giombetti, 245 F.3d 949, 954 (7th Cir. 2001) (affirming denial of reduction where
defendant did not plead guilty until after jury was called); United States v. Sierra, 188 F.3d
798, 805 (7th Cir. 1999) (affirming denial of reduction where plea entered on last business
day before trial and was merely “last‐ditch effort” to avoid prison time); United States v.
Ewing, 129 F.3d 430, 436 (7th Cir. 1997) (affirming denial of reduction to defendant who did
not plead guilty until one business day before trial).
        In any event, the proposed error would have been harmless.  The court expressly
stated that, even if Quinlan had received a reduction for acceptance of responsibility, it
would have imposed the same sentence.  As the court explained, the two‐level reduction
would have resulted in a range of 210 to 262 months, and, given the court’s view of the
seriousness of the crime, it still would have sentenced Quinlan to 262 months of
imprisonment. An error in the court’s guidelines calculation is harmless if it did not affect
the court’s ultimate selection of the sentence imposed.  United States v. Anderson, 517 F.3d
953, 965 (7th Cir. 2008); Leahy, 464 F.3d at 792. 
        Accordingly, Quinlan’s sentence is AFFIRMED.